896 F.2d 1366Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paul A. CLARKE, Plaintiff-Appellant,v.WEST VIRGINIA BOARD OF REGENTS; WENDELL G. HARDWAY,President of Fairmont State College, Defendants-Appellees.
No. 88-1774.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  Feb. 8, 1990.

Paul A. Clarke, appellant pro se.
Steven Paul McGowan, Steptoe & Johnson, for appellees.
Before WIDENER and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Paul A. Clarke appeals from the district court's order granting the defendants' motion for summary judgment in his employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clarke v. West Virginia Board of Regents, C/A No. 79-59-C (N.D.W.Va. Sept. 20, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.